Appeal from an order of Supreme Court, Schenectady county, setting aside a verdict for plaintiff in the sum of $5,000, unless plaintiff stipulates to accept a reduction thereof to $1,500. In the accident in question, plaintiff, a farmer, sixty-two years old, was thrown from his wagon, striking on his right side on the macadam pavement. He was dazed and in a short time became unconscious and thus remained until the next day about noon; was in a hospital four days and thereafter was confined to his home for two weeks. One tooth was knocked out, one was broken off; several were loosened so that later they had to be removed; other remaining loose teeth his dentist is trying to save. He sustained a concussion and compression of the brain, acute shock, and general bruises on body; developed sugar in his urine, and frequency of urination; for a time his urine was tinged with blood. He still suffers pain in bis right shoulder and hip and frequency of urination; can do no lifting, cannot carry a pail of water “ or anything like that; ” has not been able to work since the accident. He is still receiving treatment from his physician and dentist, and may never fully recover. As to that, it is uncertain. Order setting aside verdict reversed, on the facts, with costs, and verdict reinstated. Hill, P. J., Rhodes and Heffernan, JJ., concur; Crapser and Bliss, JJ., dissent, and vote to affirm.